COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:            01-19-00629-CV
Trial Court Cause
Number:                  2018-87546
Style:                   Elmer Rivera, Kassandra Morales Rodriguez and Isreal Morales
                         v. City of Houston
Date motion filed*:      September 14, 2020
Type of motion:          Unopposed Motion to Reset Oral Argument
Party filing motion:     Appellants

Is appeal accelerated?    YES         NO

         Ordered that the unopposed motion is GRANTED. Oral argument is rescheduled to Wednesday,
November 4, 2020 at 1:30 pm. All remaining information in the notice of submission dated September 10, 2020,
remains the same.



Judge's signature: /s/ Sarah Beth Landau
                           Acting individually        Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Landau

Date: September 17, 2020